 
 
I 
108th CONGRESS
2d Session
H. R. 4703 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Osborne (for himself, Mr. Hoekstra, and Mr. Ford) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a Federal Youth Development Council to improve the administration and coordination of Federal programs serving youth, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Youth Coordination Act.  
2.Establishment and Membership 
(a)Members and termsThere is established the Federal Youth Development Council (in this Act referred to as the Council) composed of— 
(1)the Attorney General, the Secretary of Agriculture, the Secretary of Labor, the Secretary of Health and Human Services, Secretary of Housing and Urban Development, the Secretary of Education, the Secretary of the Interior, the Secretary of Commerce, the Secretary of Defense, the Secretary of Homeland Security, the Director of National Drug Control Policy, the Director of the Office of Management and Budget, the Assistant to the President for Domestic Policy, the Director of the U.S.A. Freedom Corps, the Deputy Assistant to the President and Director of the Office of Faith-Based and Community Initiatives, and the Chief Executive Officer of the Corporation for National and Community Service, and other Federal officials as directed by the President, to serve for the life of the Council; and 
(2)such additional members as the President, in consultation with the majority and minority leadership of the House of Representatives and the Senate, shall appoint from among representatives of faith-based organizations, community based organizations, child and youth focused foundations, universities, non-profit organizations, youth service providers, State and local government, and youth in disadvantaged situations, to serve for terms of 2 years and who may be reappointed by the President for a second 2-year term.   
(b)ChairpersonThe Chairperson of the Council shall be designated by the President. 
(c)MeetingsThe Council shall meet at the call of the Chairperson, not less frequently than 4 times each year. The first meeting shall be not less than 6 months after the date of enactment of this Act. 
3.Duties of the Council The duties of the Council shall be— 
(1)to ensure communication among agencies administering programs designed to serve youth, especially those in disadvantaged situations; 
(2)to assess the needs of youth, especially those in disadvantaged situations, and the quantity and quality of Federal programs offering services, supports, and opportunities to help youth in their educational, social, emotional, physical, vocational, and civic development; 
(3)to set objectives and quantifiable 5-year goals for such programs; 
(4)to make recommendations for the allocation of resources in support of such goals and objectives; 
(5)to identify target populations of youth who are disproportionately at risk and assist agencies in focusing additional resources on them; 
(6)to develop a plan, including common indicators of youth well-being, and assist agencies in coordinating to achieve such goals and objectives; 
(7)to assist Federal agencies, at the request of one or more such agency, in collaborating on model programs and demonstration projects focusing on special populations, including youth in foster care, migrant youth, projects to promote parental involvement, and projects that work to involve young people in service programs;  
(8)to solicit and document ongoing input and recommendations from— 
(A)youth, especially those in disadvantaged situations; 
(B)national youth development experts, parents, faith and community-based organizations, foundations, business leaders, and youth service providers; 
(C)researchers; and 
(D)State and local government officials; and 
(9)to work with Federal agencies to conduct high-quality research and evaluation, identify and replicate model programs, and provide technical assistance, and, subject to the availability of appropriations, to fund additional research to fill identified needs.  
4. Assistance of Staff 
(a)In generalThe Council may employ and set the rate of pay for any necessary staff (including a director) to assist in carrying out its duties. 
(b)Staff of Federal AgenciesUpon request of the Council, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Council to assist it in carrying out its duties under this Act.  
5.Powers of the Council 
(a)MailsThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(b)Administrative Support ServicesUpon the request of the Council, the Administrator of General Services shall provide to the Council, on a reimbursable basis, the administrative support services necessary for the Council to carry out its responsibilities under this Act.  
6.Assistance to States 
(a)In generalSubject to the availability of appropriations, the Council may provide technical assistance and make grants to States to support State councils for coordinating State youth efforts. 
(b)ApplicationsApplicants for grants must be States. Applications for grants under this section shall be submitted at such time and in such form as determined by the Council. 
(c)PriorityPriority for grants will be given to States that— 
(1)have already initiated an interagency coordination effort focused on youth; 
(2)plan to work with at least 1 locality to support a local youth council for coordinating local youth efforts; 
(3)demonstrate the inclusion of nonprofit organizations, including faith-based and community-based organizations, in the work of the State council; and 
(4)demonstrate the inclusion of young people, especially those in disadvantaged situations, in the work of the State council. 
7.ReportNot later than 1 year after the Council holds its first meeting, and on an annual basis for a period of 4 years thereafter, the Council shall transmit to the President and to Congress a report of the findings and recommendations of the Council. The report shall— 
(1)include a comprehensive compilation of recent research and statistical reporting by various Federal agencies on the overall wellbeing of youth; 
(2)include the assessment of the needs of youth, the goals and objectives, the target populations of at-risk youth, and the plan called for in section 3; 
(3)recommend ways to coordinate and improve Federal training and technical assistance, information sharing, and communication among the various programs and agencies serving youth; 
(4)include recommendations to better integrate and coordinate policies across agencies at the Federal, State, and local levels, including recommendations for legislation and administrative actions;  
(5)include a summary of actions the Council has taken at the request of Federal agencies to facilitate collaboration and coordination on youth serving programs and the results of those collaborations, if available; and 
(6)include a summary of the input and recommendations from the groups identified in section 3(8). 
8.TerminationThe Council shall terminate 60 days after transmitting its fifth and final report pursuant to section 6. 
9.Authorization of AppropriationsThere is authorized to be appropriated for fiscal years 2005 through 2009 such sums as may be necessary to carry out this Act. 
 
